Title: To James Madison from the Inhabitants of Philadelphia County, ca. 1 May 1812 (Abstract)
From: Philadelphia County Inhabitants
To: Madison, James


Ca. 1 May 1812. The memorialists “respectfully sheweth, THAT the Messages of the President to the two houses of Congress, with the accompanying documents, and debates and proceedings thereon  announce in unequivocal language, that WAR with one or both of the belligerent powers in Europe, which are [de]vastating the world, is become necessary to the defence of the rights and privileges of these States; not to repel aggressions made upon our territory, but in anticipation thereof, to attack their adjacent territories by actual offensive WAR, in order to establish the truth of questionable opinions concerning certain State Papers issued by Nations, with whom no other connexion is desirable than the amicable intercourse of civilized national society.
“Some of your memorialists of several religious denominations of Christians, hold it as a fundamental principle, that WAR of every description, and in every modification, is unlawful, being directly contrary to the spirit and essence of the Gospel, ‘Glory to GOD on High, on Earth peace, good will to men.’ Others of them believing, that self-preservation is a law strongly implanted in our nature, and not only authorises but enjoins defensive War as a national duty of the highest order; yet we trust, that persons holding these different opinions unite in the deprecation of WAR AT THIS TIME.
“Two great nations are struggling for the dominion of the world; one of them prevails by land, the other by sea and the circumnavigable islands; and although they have been contending for years with all their moral and physical powers, with the aid of nations subject to their respective influences, yet this favoured country has been preserved from openly partaking in the contest. In a struggle to which the history of the world has not furnished a preceding parallel, nor scarcely a type, it were not to be expected that neutral nations (if any such could be) could possibly enjoy even their acknowledged rights, amidst a world filled with violence; that ours have been violated by both is not a question; to fight against one is to join the other, and will probably soon produce an union that may never be separable; should this now only neutral nation in the civilized Christian world, enter into the controversy, there will be no earthly Umpire left to interpose its benign influence in the arrangements of a PEACE, when it shall please the Almighty Governor of worlds to say, it is enough, and apply to the moral storm which agitates the globe, the blessed words, PEACE—BE STILL.
“Your memorialists, though differing among themselves on many points, are nevertheless united in the following maxim: that WAR is an accumulation and full measure of ALL EVIL, natural, civil, moral, and religious; that it gives full license and dispensation to all those crimes, which all civilized nations, whether Pagan, Christian, or Mohammedan, have uniformly punished by death, when committed by individuals who could be brought within the jurisdiction of their laws, and that it covers the perpetrators with honour and glory in proportion to the multitude and magnitude of their evils.
“Your memorialists humbly hope, that it is not vain-glorious boasting to suppose, that the inhabitants of this young country are in a state of measurable innocence and simplicity of manners, in comparison with some of the older and more corrupt societies in Europe, and it is certainly a most desirable object, that whatever of innocence and simplicity we are happy enough to have, may be preserved.
“Your memorialists, therefore, however differing in other respects, do most cordially unite in an earnest entreaty, that the two political bodies forming the Congress of the United States, to whom, by the Constitution, the power of declaring War is committed, and the President, to whom the more amiable authority of making Treaties is intrusted, will unite their counsels in endeavouring to deserve and obtain the blessing pronounced by the FOUNDER of Christianity, on the makers of PEACE.”
